DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice of Amendment
2. 	The Examiner acknowledges the amended claims filed on 02/22/2021. Claims 1, 7-14, 18-22 and 24-26 have been amended. Claims 2-6 and 15-17 have been cancelled. 

3. 	The amended title filed 02/22/2021 has been accepted and made of record. 

Allowable Subject Matter
4.	Claims 1, 7-14 and 18-26 are allowed.
5.	The following is an examiner’s statement of reasons for allowance:
6. 	Regarding claim 1, the prior art does not teach or fairly suggest “…a clustering unit configured to generate one or more clusters by clustering the plurality of motion vectors; a selecting unit configured to select a background cluster from the one or more clusters generated by the clustering unit; a calculating unit configured to calculate a background vector from motion vectors that constitute the background cluster; and a moving object detection unit configured to detect a motion vector of a moving object from the plurality of motion vectors, based on a magnitude of Euclidean distance between each of the plurality of motion vectors and the background vector, wherein: the selecting unit selects, from the one or more clusters generated by the clustering unit, a 

7. 	Regarding claim 7, the prior art does not teach or fairly suggest “…a motion detection unit configured to detect motion of the image processing apparatus; and an acquiring unit configured to acquire a focal length of an imaging optical system and information of an image sensor that are used to capture the plurality of images- a calculating unit configured to calculate a background vector expressing a motion of a background, wherein the calculating unit calculates the background vector from the motion of the image processing apparatus, the focal length, the information of the image sensor, and shooting intervals of the plurality of images; and a moving object detection unit configured to detect a motion vector of a moving object from the plurality of motion vectors, based on a magnitude of Euclidean distance between each of the plurality of motion vectors and the background vector…” and used in combination with all of the other limitations of claim 7.

8. 	Claims 8-10 depend on allowable claim 7. Therefore, the dependent claims are also held allowable.

9. 	Regarding claim 11, the prior art does not teach or fairly suggest “…a motion detection unit configured to detect motion of the image processing apparatus; an 

10. 	Regarding claim 12, the prior art does not teach or fairly suggest “…acquiring a focal length of an imaging optical system and information of an image sensor that are used to capture the plurality of images; calculating a background vector expressing a motion of a background, from the motion of the image processing apparatus, the focal length, the information of the image sensor, and shooting intervals of the plurality of images; and detecting a motion vector of a moving object from the plurality of motion vectors, based on a magnitude of Euclidean distance between each of the plurality of motion vectors and the background vector…” and used in combination with all of the other limitations of claim 12.

11. 	Regarding claim 13, the prior art does not teach or fairly suggest “…an acquiring unit configured to acquire a focal length of an imaging optical system and information of an image sensor that are used to capture the plurality of images; a calculating unit configured to calculate a background vector expressing a motion of a background, wherein the calculating unit calculates the background vector from the motion of the725793.064 image processing apparatus, the focal length, the information of the image sensor, and shooting intervals of the plurality of images; and a moving object detection unit configured to detect a motion vector of a moving object from the plurality of motion vectors, based on a magnitude of Euclidean distance between each of the plurality of motion vectors and the background vector…” and used in combination with all of the other limitations of claim 13.

12. 	Regarding claim 14, the prior art does not teach or fairly suggest “…a recognizing unit configured to recognize a main subject area based on the plurality of motion vectors, wherein the recognizing unit calculates a background vector that represents motion vectors, of the plurality of motion vectors, that relates to a background, and detects a motion vector, of the plurality of motion vectors, whose distance from the background vector is greater than or equal to a threshold value, as a motion vector relating to another subject that is different from a main subject, and recognizes, if the motion vector relating to the other subject satisfies a predetermined condition, the other subject as a new main subject…” and used in combination with all of the other limitations of claim 14.

13. 	Claims 18-23 depend on allowable claim 14. Therefore, the dependent claims are also held allowable.

14. 	Regarding claim 24, the prior art does not teach or fairly suggest “…a recognizing unit configured to recognize a main subject area based on the plurality of motion vectors, wherein the recognizing unit calculates a background vector that represents motion vectors, of the plurality of motion vectors, that relates to a background, and detects a motion vector, of the plurality of motion vectors, whose distance from the background vector is greater than or equal to a threshold value, as a motion vector relating to another subject that is different from a main subject, and 11recognizes, if the motion vector relating to the other subject satisfies a predetermined condition, the other subject as a new main subject; and an image sensor for capturing the plurality of images, and wherein the program further causes the one or more processors to function as a control unit configured to perform focus detection and/or exposure control based on a motion vector of a moving object detected by the recognizing unit…” and used in combination with all of the other limitations of claim 24.

15. 	Regarding claim 25, the prior art does not teach or fairly suggest “…calculating a background vector that represents motion vectors, of the plurality of motion vectors, that relates to a background, and detecting a motion vector, of the plurality of motion vectors, whose distance from the background vector is greater than or equal to a threshold value, as a motion vector relating to another subject that is different from a 


16. 	Regarding claim 26, the prior art does not teach or fairly suggest “…a recognizing unit configured to recognize a main subject area based on the plurality of motion vectors, wherein the recognizing unit calculates a background vector that represents motion vectors, of the plurality of motion vectors, that relates to a background, and detects a motion vector, of the plurality of motion vectors, whose distance from the background vector is greater than or equal to a threshold value, as a motion vector relating to another subject that is different from a main subject, and recognizes, if the motion vector relating to the other subject satisfies a predetermined condition, the other subject as a new main subject…” and used in combination with all of the other limitations of claim 26.

17.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.



Contact Information
18.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CYNTHIA SEGURA whose telephone number is (571)270-3580.  The examiner can normally be reached on Monday - Friday; 9:00am to 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TWYLER L HASKINS can be reached on (571)272-7406.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 


/CYNTHIA SEGURA/Primary Examiner, Art Unit 2698                                                                                                                                                                                                        03/11/2021